06/23/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0297



                                    No. DA 21-0297


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

DARLENE KAY DIEGNER,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 25, 2022, within which to prepare, serve, and file its response

brief.




MPD                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 23 2022